Opinion by
Judge Pryor:
■ The court properly refused to hear the motion to set aside the judgment upon the ground that no supersedeas- was issued.
A judgment had been, rendered by this court affirming the judgment of the Daviess court and awarding damages upon the amount of the judgment superseded.
This was in substance and effect a mandate front this court directing the court below to award damages for the amount of the judgment. A supersedeas might have been issued from this court, and even if the judge below had been satisfied that no supersedeas had been issued by the clerk of the Daviess court he still had no right to infer front that fact that no such writ had issued in this court.
Nor does it appear any where in the record that no writ had issued froml thi-s court, and if it had, a judgment had been rendered, awarding damages, and the court below had no power to investigate the question as to whether that judgment was or was not erroneous.
The mandate was imperative and the only remedy the appellant had was by motion in this court to correct the judgment.
The judgment of the court below is therefore affirmed.